Case 2:19-cv-02123-DMG-AGR Document 25 Filed 07/11/19 Page 1 of 5 Page ID #:173



    1 JOHN S. CHA, ESQ. (SBN 129115)
      jcha@raineslaw.com
    2
      RAINES FELDMAN LLP
    3 1800 Avenue of the Stars, 12th Floor
      Los Angeles, CA 90067
    4
      Telephone: (310) 440-4100
    5 Facsimile: (424) 239-1613
    6
        MARK E. ELLIOTT (SBN 157759)
    7   mark.elliott@pillsburylaw.com
        PILLSBURY WINTHROP SHAW PITTMAN LLP
    8
        725 South Figueroa Street, Suite 2800
    9   Los Angeles, CA 90017-5406
  10    Telephone: (213) 488-7100
        Facsimile: (213) 629-1033
  11
  12 Attorneys for Plaintiffs TC RICH, LLC, Rifle
     Freight, Inc., Fleischer Customs Brokers, Richard
  13 G. Fleischer, and Jacqueline Fleischer
  14
  15                           UNITED STATES DISTRICT COURT

  16                         CENTRAL DISTRICT OF CALIFORNIA

  17
     TC RICH, LLC, a California Limited        Case No.: 2:19-CV-02123-DMG-AGR
  18 Liability Company, RIFLE FREIGHT,
     INC., a California corporation,           PLAINTIFFS’ RESPONSE TO
  19 FLEISCHER CUSTOMS BROKERS, a              ORDER TO SHOW CAUSE
     sole proprietorship, RICHARD G.
  20 FLEISCHER, an individual, and
     JACQUELINE FLEISCHER, an                  Courtroom: 8C
  21 individual,                               Judge: Hon. Dolly M. Gee
  22                  Plaintiffs,
  23           v.                              First Amended Complaint: 06/04/2019
  24 HUSSAIN M. SHAIKH, an individual,
     HAROON KHAN, an individual, and
  25 SHAH CHEMICAL CORPORATION, a
     California Corporation.
  26
                 Defendants.
  27
  28
        TC RICH v. Shaikh, et al.                    PLAINTIFFS’ RESPONSE TO ORDER TO
        USDC Case No. CV 19-02123 DMG (AGRx)                              SHOW CAUSE
Case 2:19-cv-02123-DMG-AGR Document 25 Filed 07/11/19 Page 2 of 5 Page ID #:174



    1         Pursuant to the Court’s July 2, 2019, Order, Plaintiffs TC Rich, LLC, Rifle
    2 Freight, Inc., Fleischer Customs Brokers, Richard G. Fleischer, and Jacqueline
    3 Fleischer (“Plaintiffs”), by and through their counsel of record, respond as follows:
    4         On March 21, 2019, Plaintiffs filed their original complaint against
    5 Defendants Hussain M. Shaikh and Shah Chemical Corporation (“Defendants”).
    6 Dkt. 1. On March 27, 2019, Plaintiffs’ counsel contacted Defendants’ counsel, Bret
    7 Stone and Jon Lycett, to inquire whether counsel would agree to accept service on
    8 behalf of the Defendants. Declaration of John S. Cha in Support of Plaintiffs’
    9 Response to Order to Show Cause (“Cha Decl.”), ¶ 2, Ex. 1. On April 1, 2019, Mr.
  10 Stone agreed to accept service on behalf of Defendants. Cha Decl. ¶ 3, Ex. 2. That
  11 same day, Plaintiffs’ counsel emailed Mr. Stone two Notices and Acknowledgments
  12 of Receipt of Summons and Complaint (“Acknowledgment”) for Defendants,
  13 attached to which were copies of the summons and the original complaint. Cha.
  14 Decl. ¶ 4, Ex. 3. Defendants’ counsel returned the signed Acknowledgment forms to
  15 Plaintiffs’ counsel on April 19, 2019, (Cha Decl. ¶ 5, Ex. 4), and Plaintiffs’ counsel
  16 filed the forms with the Court on April 25, 2019. Dkt. Nos. 19 & 20.
  17          On April 30, 2019, Kirk Tracy, an attorney at the Paladin Law Group working
  18 with Mr. Stone and Mr. Lycett, sent Plaintiffs a meet-and-confer letter pursuant to
  19 Local Rule 7-3. Cha Decl., ¶ 6, Ex. 5. Defendants indicated that they intended to
  20 move to strike or dismiss “a number of deficiencies” they identified in the complaint
  21 unless Plaintiffs agreed to amend the complaint to cure the alleged defects. Id.
  22 Plaintiffs’ counsel emailed Mr. Tracy on May 2, 2019, to acknowledge Defendants’
  23 letter and recommend that the Parties enter into a stipulation to extend Defendants’
  24 response time pursuant to Local Rule 8-3 in order to allow Plaintiffs to fully
  25 evaluate Defendants’ arguments and file an amended complaint. Cha Decl. ¶ 7, Ex.
  26 6. Mr. Tracy responded that Defendants agreed with Plaintiffs’ suggested approach,
  27 and he gave permission to file the stipulation. Cha Decl., ¶ 8, Ex. 7. Plaintiffs filed
  28 the stipulation, thereby extending Defendants’ response deadline to June 7, 2019.
        TC RICH v. Shaikh, et al.               1       PLAINTIFFS’ RESPONSE TO ORDER TO
        USDC Case No. CV 19-02123 DMG (AGRx                                  SHOW CAUSE
Case 2:19-cv-02123-DMG-AGR Document 25 Filed 07/11/19 Page 3 of 5 Page ID #:175



    1 Dkt. No. 21.
    2         On June 4, 2019, Plaintiffs filed a First Amended Complaint (“FAC”). Dkt.
    3 No. 22. That same day, Plaintiffs’ counsel sent a detailed letter to Mr. Tracy and Mr.
    4 Stone responding to each of the issues raised in Defendants’ April 30, 2019, meet-
    5 and-confer letter and detailing how Plaintiffs addressed the issues in the newly-filed
    6 FAC. Cha Decl., ¶ 9, Ex. 8. On June 5, 2019, upon written request by Mr. Tracy,
    7 Plaintiffs emailed Mr. Tracy and Mr. Stone a copy of the filed FAC. Cha Decl., ¶
    8 10, Ex. 9.
    9         Plaintiffs received no further communication from Defendants, and on June
  10 27, 2019, contacted the Court clerk to determine why Mr. Stone was not appearing
  11 as counsel of record on the PACER system. The clerk indicated that although there
  12 was a stipulation on the docket with Mr. Stone’s information, PACER would not
  13 update with Mr. Stone’s service information until Mr. Stone filed a document in the
  14 matter. Cha Decl., ¶ 11.
  15          On July 2, 2019, this Court issued the present Order to Show Cause. Dkt. No.
  16 23. On July 3, 2019, Plaintiffs’ counsel emailed Mr. Stone and Mr. Lycett inquiring
  17 as to whether they intended to file a response on behalf of Defendants. Cha Decl., ¶
  18 12, Ex. 10. Mr. Stone emailed Plaintiffs’ counsel on July 8th and asked whether an
  19 Acknowledgment had been sent to him for the FAC. Plaintiffs’ counsel responded
  20 that he did not believe a second Acknowledgment was necessary given that Mr.
  21 Stone had already accepted service of the original complaint on behalf of
  22 Defendants and that he signed Acknowledgments, which were filed with the Court.
  23 Cha Decl., ¶ 13, Ex. 11; Dkt. Nos. 19 & 20.
  24          Plaintiffs believe that service of the FAC was properly effectuated pursuant to
  25 Fed. R. Civ. P. 5(b)(2)(E) through electronically filing the pleading on PACER, as
  26 well as by emailing a copy to Mr. Tracy and Mr. Stone in response to Mr. Tracy’s
  27 written request on June 5th. However, Plaintiffs’ interests in this litigation will not
  28 be advanced by seeking a default against Defendants. Therefore, in addition to
        TC RICH v. Shaikh, et al.               2        PLAINTIFFS’ RESPONSE TO ORDER TO
        USDC Case No. CV 19-02123 DMG (AGRx                                   SHOW CAUSE
Case 2:19-cv-02123-DMG-AGR Document 25 Filed 07/11/19 Page 4 of 5 Page ID #:176



    1 reaching out to Mr. Stone and seeking a date certain by which Defendants will file a
    2 response to the FAC, (Cha Decl. ¶ 15, Ex. 12), Plaintiffs have also re-served the
    3 FAC on Mr. Stone, as counsel for Defendants, via first-class certified mail pursuant
    4 to Fed. R. Civ. P. 5(b)(2)(C), and electronically filed a certificate of service,
    5 pursuant to Fed. R. Civ. P. 5(d)(1)(B)(i). Dkt. No. 24.
    6         Plaintiffs’ counsel also emailed Mr. Stone on July 10th informing him that the
    7 FAC was re-served via first class mail, thereby setting a deadline of July 29th for
    8 Defendants’ response. Cha Decl. ¶ 17, Ex. 14.
    9         Finally, Plaintiffs emailed Mr. Stone seeking his availability for a Rule 26(f)
  10 meeting of counsel, and also informed Mr. Stone of Plaintiffs’ intent to seek
  11 discovery from Defendants aimed at identifying the newly-added defendant, Haroon
  12 Khan to establish his whereabouts for purposes of service. Cha Decl. ¶ 16, Ex. 13.
  13 CONCLUSION
  14          Plaintiffs have a good-faith belief that service of the FAC was timely
  15 effectuated by electronically filing the amended pleading, as well as separately
  16 providing a copy to Defendants’ counsel by electronic means in response to their
  17 written request, and that no further action by Plaintiffs was necessary. See Fed. R.
  18 Civ. P. 5(a), (b)(1), (b)(2)(E). Defendants’ counsel has not provided any basis for
  19 asserting that a second Acknowledgment was required in order to effectuate service
  20 of the FAC on Defendants. However, because a default will not advance Plaintiffs’
  21 goals in this litigation, Plaintiffs have re-served the FAC on Mr. Stone, as counsel
  22 for Defendants, via first class mail pursuant to Rule 5(b)(2)(C). As such, Plaintiffs’
  23 response deadline – calculated from the date of the mailing of the FAC – is now July
  24 29th. If no response is forthcoming by that date, Plaintiffs will promptly seek entry
  25 of a default under Rule 55.
  26          Based on the above, Plaintiffs respectfully request that the Court vacate its
  27 Order to Show Cause Re: Dismissal for Lack of Prosecution.
  28
        TC RICH v. Shaikh, et al.               3        PLAINTIFFS’ RESPONSE TO ORDER TO
        USDC Case No. CV 19-02123 DMG (AGRx                                   SHOW CAUSE
Case 2:19-cv-02123-DMG-AGR Document 25 Filed 07/11/19 Page 5 of 5 Page ID #:177



    1 Dated: July 11, 2019                    RAINES FELDMAN LLP
    2                                         /s/ John S. Cha
                                              _________________________
    3
                                              John S. Cha
    4                                         Counsel for Plaintiffs
    5
        Dated: July 11, 2019                  PILLSBURY WINTHROP SHAW
    6
                                              PITTMAN LLP
    7
                                              /s/ Mark Elliot
    8
                                              _________________________
    9                                         Mark Elliot
                                              Counsel for Plaintiffs
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
        TC RICH v. Shaikh, et al.              4      PLAINTIFFS’ RESPONSE TO ORDER TO
        USDC Case No. CV 19-02123 DMG (AGRx                                SHOW CAUSE
